Citation Nr: 1812649	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-18 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a left knee disability, claimed as secondary to additional right knee disability due to right knee replacement surgery in August 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2014, the Board remanded the claim for additional development.  [The July 2014 decision also granted entitlement to benefits under 38 U.S.C. § 1151 for additional right knee disability resulting from a VA right knee replacement surgery in August 2005 and dismissed an appeal seeking service connection for a bilateral knee disability as the Veteran had withdrawn his appeal of that matter, and those matters are no longer before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The July 2014 Board remand ordered the AOJ to arrange for an orthopedic examination of the Veteran to determine whether his claimed left knee disability was either caused or aggravated by the additional right knee disability that arose from an August 2005 total right knee replacement.  On August 2016 VA examination, left knee degenerative arthritis was diagnosed.  The examiner opined it was less likely than not that the left knee arthritis was either caused or aggravated by his right knee disability.  The examiner did not provide rationale for the opinion, but cited two papers prepared for The Workplace Safety and Insurance Appeals Tribunal that note medical evidence indicates an injury to one extremity rarely causes a major problem in the opposite or uninjured joint, except when damage to the leg results in a major displacement of the center of gravity of the body while walking, significant shortening of the injured limb, and the abnormal gait pattern has been present for an extended period of time.  One of the articles also noted an injury could have significant impact on the opposite uninjured limb if there were major muscle or nerve damage of the damaged leg.  The examiner did not address a July 2006 VA examination report that notes the Veteran's gait was antalgic, an abnormal August 2006 private EMG study of the right lower extremity, a January 2010 VA neurology treatment record that noted a decreased sensation in the right lower extremity, or the Veteran's May 2014 testimony that he had no feeling in the right lower extremity below the knee.  Such findings appear to fall within the level of disability that the papers cited by the examiner suggest could result in disability to the opposite joint.  Another opinion that considers the more complete factual background is necessary.

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment and evaluations the Veteran has received for his knees from April 2017 to the present.  If are unavailable, the reason must be noted in the record, and the Veteran should be so advised.

2. The AOJ should then forward the Veteran's record to an orthopedist for review and an addendum opinion regarding the etiology of the Veteran's left knee arthritis.  The consulting physician should provide opinions that respond to the following: 

What is the most likely etiology for the left knee arthritis?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by (the concept of aggravation must be specifically addressed) his additional right knee disability that arose from the August 2005 total knee replacement? 

The examiner must explain the rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the August 2016 VA examination report and evidence cited therein, the July 2006 VA examination report that notes his gait was antalgic, the abnormal August 2006 private EMG  of the right lower extremity, January 2010 VA neurology  record that notes decreased sensation in the right lower extremity, and the Veteran's May 2014 testimony that he has no feeling in the right lower extremity below the knee.

If an opinion sought cannot be provided without further examination of the Veteran, an examination should be arranged. 

3. The AOJ should then review the record (ensuring that the examination report is adequate) and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

